Opinion filed November 27, 2019




                                         In The


         Eleventh Court of Appeals
                                      __________

                                  No. 11-19-00322-CV
                                      __________

                 IN THE INTEREST OF A.L.W., A CHILD


                     On Appeal from the County Court at Law
                              Brown County, Texas
                        Trial Court Cause No. CV1904153


                       MEMORANDUM OPINION
      A.L.W.’s father filed a notice of appeal from the trial court’s order terminating
his parental rights to A.L.W. The order of termination was signed by the trial court
on September 26, 2019, and the notice of appeal was filed on October 24, 2019. When
the appeal was docketed in this court, the clerk of this court notified the parties that it
appeared to this court that the notice of appeal was not timely filed. We directed
Appellant to respond in writing and provide a reasonable explanation for his failure to
timely file the notice of appeal. See TEX. R. APP. P. 10.5(b), 26.3. We informed
Appellant that his appeal might be dismissed if he failed to provide a reasonable
explanation. See TEX. R. APP. P. 42.3. We also requested that Appellant either pay
the filing fee or file a statement of inability to afford payment of court costs. Appellant
has not responded to this court’s letter.
        The documents on file in this appeal show that the trial court signed the order
of termination, which was a final appealable order, on September 26, 2019. The notice
of appeal was therefore due to be filed on October 16. See TEX. R. APP. P. 26.1(b)
(providing that, in an accelerated appeal, the notice of appeal must be filed within
twenty days after the date the order was signed). Appellant filed his notice of appeal
on October 24—within the fifteen-day extension period permitted by the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 10.5(b), 26.3; see also Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding that motion for extension of time
is implied if the notice of appeal is filed within the fifteen-day extension period but
concluding that a reasonable explanation is nonetheless required). Thus, this court
would be authorized to permit an extension and proceed with this appeal if Appellant
had provided a reasonable explanation for his failure to timely file the notice of appeal.
        Because Appellant has not replied to this court’s October 25, 2019 letter as
directed, has not provided a reasonable explanation for his failure to timely file the
notice of appeal, and has not paid the filing fee or filed a statement of inability to
afford payment of court costs, we dismiss this appeal. See TEX. R. APP. P. 42.3(c).
        This appeal is dismissed.


                                                                  PER CURIAM
November 27, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2